Name: 96/132/EC: Commission Decision of 26 January 1996 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  agricultural policy;  cooperation policy;  agricultural activity;  foodstuff
 Date Published: 1996-02-08

 Avis juridique important|31996D013296/132/EC: Commission Decision of 26 January 1996 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (Text with EEA relevance) Official Journal L 030 , 08/02/1996 P. 0052 - 0052COMMISSION DECISION of 26 January 1996 amending Council Decision 79/542/EEC drawing up a list of third countries from which the Member States authorize imports of bovine animals, swine, equidae, sheep and goats, fresh meat and meat products (Text with EEA relevance) (96/132/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 3 thereof,Whereas by Council Decision 79/542/EEC (2), as last amended by Commission Decision 95/323/EC (3), a list of third countries from which Member States authorize imports of bovine animals, swine, equidae, sheep and goat, fresh meat and meat products has been established;Whereas the authorities of Canada gave guarantees that fresh meat to be exported to the Community are never treated with substances having a thyrostatic, oestrogenic, androgenic or gestagenic action;Whereas, moreover, the authorities of Morocco gave guarantees that the abovementioned substances are not administrated to equidae and forwarded a plan for the examination of residues in fresh meat of equidae, which has been approved;Whereas, lastly, the authorities of Cyprus transmitted a plan for the examination of residues in fresh meat, which has been approved;Whereas, it is necessary to modify Decision 79/542/EEC accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Part 1 of the Annex of Decision 79/542/EEC is amended as follows:- in the line concerning Canada and in the column for residues, the reference 'XR (a) (b)` is replaced by 'XR (b)`,- in the line concerning Cyprus and in the column for residues, the reference 'o` is replaced by 'XR`,- in the line concerning Morocco and in the column for residues, the reference 'o` is replaced by 'XR`,- in the part 'Additional notes`, the note (a) and its contents are deleted.Article 2 This Decision is addressed to the Member States.Done at Brussels, 26 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 146, 14. 6. 1979, p. 15.(3) OJ No L 190, 11. 8. 1995, p. 11.